DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: P (in various figures), 26 (in various figures), 28 (in various figures), IA (in various figures), EA (in various figures).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Numeral 24 is alternately used to describe “sidewall 24,” “seat 24,” and “exhalation tube 24” which cannot all be accurate
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification includes no discussion of the particular angles recited in claims 7 and 8.
Claim Objections
Claim(s) 1-11 is/are objected to because of the following informalities:
In claim 1, after the initial introduction of the term “a patient” all subsequent recitations should read “the patient” for clarity
Claim 1, Ln. 8 recites “defined by upper wall” which should read “defined by an upper wall”
Claim 1, Ln. 23 recites “selected air pressure” which should read “selected pressure” for consistency with the prior recitation
Claim 1, Ln. 26 recites “the passageway” which should read “the second passageway” for clarity
Claim 1, Ln. 26-27 recites “the passageway” which should read “the second passageway” for clarity
Claim 1, Ln. 29 recites “the passageway” which should read “the second passageway” for clarity
Claim 1, Ln. 33 recites “a spring housing cap” which should read “the spring housing cap” following the immediately prior limitation
Claim 1, Ln. 35 recites “the transitional portion of the second passageway wall” which should read “the transitional wall of the second passageway” for consistency with the prior recitation
Claim 1, Ln. 37-38 recites “the valve” which should read “the valve of the second passageway” for clarity
Claim 1, Ln. 39 recites “the center of the spring” which should read “a center of the spring”
Claim 1, Ln. 40 recites “the "side-to-side" movement” which should read “"side-to-side" movement”
Claim 2, Ln. 1 recites “valve seat angle alpha” which should read “the valve seat angle alpha”
Claim 2, Ln. 1-2 recites “plug angle beta” which should read “the plug angle beta”
Claim 2, Ln. 3 recites “the plug in the passageway” which should read “the stopper in the second passageway” for clarity and consistency with claim 1
Claim 3, Ln. 1 recites “valve seat angle alpha” which should read “the valve seat angle alpha”
Claim 3, Ln. 2 recites “plug angle beta” which should read “the plug angle beta”
Claim 3, Ln. 3 recites “the plug in the passageway” which should read “the stopper in the second passageway” for clarity and consistency with claim 1
Claim 6 must end with a period
Claim 7, Ln. 1 recites “said valve-seat angle” which should read “said valve seat angle alpha” for consistency with claim 1
Claim 7, Ln. 2 recites “said valve plug angle” which should read “said plug angle beta” for consistency with claim 1
Claim 8, Ln. 1 recites “said valve-seat angle” which should read “said valve seat angle alpha” for consistency with claim 1
Claim 8, Ln. 2 recites “said valve angle” which should read “said plug angle beta” for consistency with claim 1
In claim 11, after the initial introduction of the term “a patient” all subsequent recitations should read “the patient” for clarity
Claim 11, Ln. 10 recites “defined by upper wall” which should read “defined by an upper wall”
Claim 11, Ln. 28 recites “the passageway” which should read “the second passageway” for clarity
Claim 11, Ln. 28-29 recites “the passageway” which should read “the second passageway” for clarity
Claim 11, Ln. 31 recites “the passageway” which should read “the second passageway” for clarity
Claim 11, Ln. 35 recites “a spring housing cap” which should read “the spring housing cap” following the immediately prior limitation
Claim 11, Ln. 37 recites “the transitional portion of the second passageway wall” which should read “the transitional wall of the second passageway” for consistency with the prior recitation
Claim 11, Ln. 39-40 recites “the valve” which should read “the valve of the second passageway” for clarity
Claim 11, Ln. 41 recites “the center of the spring” which should read “a center of the spring”
Claim 11, Ln. 42 recites “the "side-to-side" movement” which should read “"side-to-side" movement”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “thus providing a passageway having a valve seat angle alpha” in Ln. 11 which deems the claim indefinite. It appears the “passageway” of the limitation refers to the previously defined “second passageway” and that the “valve seat angle alpha” of the limitations refers to the previously defined “angle alpha.” The limitation is confusing, though, in that this relationship is not expressly defined. For the purposes of examination the limitation will be interpreted as reading “thus providing the second passageway having a valve seat angle of the angle alpha.”
Claim 1 recites the limitation “a fixed and closed position” in Ln. 28 which deems the claim indefinite. It is unclear whether the limitation refers to the prior “closed position” or to an alternate position which is both fixed and closed. For the purposes of examination the limitation will be interpreted as reading “the closed position.”
Claim 1 recites the limitation “a selected pressure” in Ln. 29-30 which deems the claim indefinite. It is unclear whether reference is intended to the prior selected pressure 
Claim 1 recites the limitation “the spring housing” in Ln. 36.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the spring housing cap.” Claim 4 should then also read “the spring housing cap.”
Claim 1 recites the limitation “the stopper-biasing spring is attached at its first end to the spring housing cap, and at its second end to the stopper” in Ln. 38-39 which deems the claim indefinite. The first and second ends of the stopper-biasing spring are recited here in reverse to how they have been previously defined in the claim. It is thus unclear whether different meanings are being implied for the ends of whether this is merely a typographical error. For the purposes of examination the limitation will be interpreted as reading “the stopper-biasing spring is attached at its second end to the spring housing cap, and at its first end to the stopper.” Similarly, the current recitation of “the stopper-biasing spring tapers inward from its first end to its second end, thus facilitating an oscillating movement” in claim 2 has the two ends reversed in relation to the original recitation in claim 1 and what is illustrated in Figs. 12-15. Similarly, the current recitation of “the spring tapers outward from its first end to its second end, thus facilitating a laminar movement” in claim 3 appears to have the two ends reversed in relation to the original recitation in claim 1 and what is illustrated in Figs. 12-15.
Claim 1 recites the limitation “the housing” in Ln. 41.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the spring housing cap.”
Claim 1 recites the limitation “the plug” in Ln. 43.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the stopper.”
Claim 5 recites the limitation “the second flow of air” in Ln. 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the supplemental flow of air.”
Claim 10 recites dependence on itself which deems the claim indefinite. For the purposes of examination the claim will instead be read as dependent on claim 9.
Claim 10 recites the limitation “the region” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a region”.
Claim 11 recites the limitation “thus providing a passageway having a valve seat angle alpha” in Ln. 13 which deems the claim indefinite. It appears the “passageway” of the limitation refers to the previously defined “second passageway” and that the “valve seat angle alpha” of the limitations refers to the previously defined “angle alpha.” The limitation is confusing, though, in that this relationship is not expressly defined. For the purposes of examination the limitation will be interpreted as reading “thus providing the second passageway having a valve seat angle of the angle alpha.”
Claim 11 recites the limitation “an expiratory air pressure greater than a selected pressure” in Ln. 22-23 which deems the claim indefinite. It is unclear whether the limitation refers to the “pre-determined expiratory air pressure” of the preamble or to an alternate selected pressure. It is suggested the preamble be amended to remove the “pre-determined expiratory air pressure.”
Claim 11 recites the limitation “a fixed and closed position” in Ln. 30 which deems the claim indefinite. It is unclear whether the limitation refers to the prior “closed position” or to an alternate position which is both fixed and closed. For the purposes of examination the limitation will be interpreted as reading “the closed position.”
Claim 11 recites the limitation “a selected pressure” in Ln. 31-32 which deems the claim indefinite. It is unclear whether reference is intended to the prior selected pressure or to a new selected pressure. For the purposes of examination the limitation will be interpreted as reading “the selected pressure”.
Claim 11 recites the limitation “the spring housing” in Ln. 38.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the spring housing cap.”
Claim 11 recites the limitation “the stopper-biasing spring is attached at its first end to the spring housing cap, and at its second end to the stopper” in Ln. 40-41 which deems the claim indefinite. The first and second ends of the stopper-biasing spring are recited here in reverse to how they have been previously defined in the claim. It is thus unclear whether different meanings are being implied for the ends of whether this is merely a typographical error. For the purposes of examination the limitation will be interpreted as reading “the stopper-biasing spring is attached at its second end to the spring housing cap, and at its first end to the stopper.”
Claim 11 recites the limitation “the housing” in Ln. 43.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the spring housing cap.”
Claim 11 recites the limitation “the plug” in Ln. 45.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the stopper.”
Claim 11 recites the limitation “said expiratory air valve” in Ln. 47.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “the valve of the second passageway.”

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest a device having all elements and functionality recited of the instant claim. It is initially noted that the claim generally recites what was identified as allowable subject in claim 7 of parent application U.S. Appn. 15/412,432 (see Pg. 18-19 of Non-Final Office Action mailed 24 May 2019).
The closest art to the instant claim are the prior applications to which the instant application claims priority benefit. However, none of those prior applications qualify as prior art against the instant claim as the effective filing date of the instant claim is 
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
It is noted that certain claims depending from claim 1 have a later effective filing date than claim 1 due to the additional limitations they add (e.g. claims 3 and 7-10).
Regarding claim 11, the claim is allowed for the same general reasons as discussed above in regard to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785